Opinion by
Ktncheloe, J.
It -was stipulated that the merchandise consists of a paper-covered periodical entitled “Franciscan Studies” which is published jointly by members of the Order of St. Francis of the Roman Catholic Church in the United States and other countries, including Canada; that it is printed in Canada and issued to its subscribers in Canada and the United States at regular quarterly periods; and that the said periodica] is devoted to current literature in the fields of religion, philosophy, theology, etc., and carries book reviews of current publications in these fields. As the stipulated facts seemed to meet all the requirements for classification of the merchandise under said paragraph 1726, as periodicals, the protests were sustained.